Case 8:21-cv-00839-SDM-AAS Document 10 Filed 04/22/21 Page 1 of 3 PageID 798




                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                         TAMPA DIVISION

STATE OF FLORIDA,                   )
                                    )
       Plaintiff,                   )
                                    )
and                                 )
                                    )
       v.                           )
                                    )
XAVIER BECERRA, Secretary of        ) Case No.: 8:21-CV-839-SDM-AAS
Health and Human Services, in his   )
official capacity; HEALTH AND       )
HUMAN SERVICES; ROCHELLE            )
WALENSKY, Director of Centers for )
Disease Control and Prevention, in  )
her official capacity; CENTERS FOR )
DISEASE CONTROL AND                 )
PREVENTION; UNITED STATES           )
OF AMERICA,                         )
                                    )
       Defendants.                  )
___________________________________ )

      STATE OF ALASKA’S LOCAL RULE 3.01(g) SUPPLEMENT
                 TO MOTION TO INTERVENE

      Pursuant to Local Rule 3.01(g), the State of Alaska supplements its

motion to intervene. Counsel for the State of Alaska conferred with Eric

Beckenhauer, Assistant Director, U.S. Department of Justice, Civil Division,

Federal Programs Branch, who indicated that the defendants reserve the

right to oppose Alaska’s motion once they have had a chance to review it.




                                      1
Case 8:21-cv-00839-SDM-AAS Document 10 Filed 04/22/21 Page 2 of 3 PageID 799




  Dated:     April 22, 2021              Respectfully Submitted,

                                         /s/ Edward M. Wenger
                                         Edward M. Wenger
                                         FBN 85568
                                         Hopping Green & Sams
                                         119 South Monroe Street
                                         Suite 300
                                         Tallahassee, Florida 32301
                                         Telephone: (850) 222-7500
                                         Facsimile: (850) 224-8551
                                         Email: EdW@hgslaw.com

                                         TREG R. TAYLOR
                                         ATTORNEY GENERAL

                                         Jessica M. Alloway pro hac vice
                                         Alaska Bar No. 1205045
                                         Lael A. Harrison pro hac vice
                                         Assistant Attorneys General
                                         1031 West Fourth Avenue
                                         Suite 200
                                         Anchorage, AK 99501
                                         Telephone: (907) 269-5275
                                         Facsimile: (907) 276-3697
                                         Email: jessie.alloway@alaska.gov
                                                lael.harrison@alaska.gov

                                         Attorneys for State of Alaska




                                     2
Case 8:21-cv-00839-SDM-AAS Document 10 Filed 04/22/21 Page 3 of 3 PageID 800




                        CERTIFICATE OF SERVICE

      I certify that on April 22, 2021, I electronically filed this Motion for

Special Admission with the Clerk of Court by using the CM/ECF system. I

further certify that I mailed the foregoing document and the notice of

electronic filing by first-class mail to the currently unrepresented defendants

as follows:

Rochelle Walensky, Director                 United States of America
Centers for Disease Control and             c/o United States Attorney’s Office
Prevention                                  Civil Process Clerk
1600 Clifton Road                           Middle District of Florida
Atlanta, GA 30329-4027                      400 N. Tampa St., Suite 3200
                                            Tampa, FL 33602
Centers for Disease Control and
Prevention                                  United States of America
1600 Clifton Road                           c/o Merrick Garland, Attorney
Atlanta, GA 30329-4027                      General for the United States
                                            950 Pennsylvania Avenue, NW
Xavier Becerra, Secretary                   Washington, DC 20530-0001
U.S. Health and Human Services
200 Independence Avenue, S.W.               Eric B. Beckenhauer
Washington, DC 20201                        Assistant Director
                                            U.S. Department of Justice
U.S. Health and Human Services              Civil Division,
200 Independence Avenue, S.W.               Federal Programs Branch
Washington, DC 20201                        1100 L Street NW
                                            Washington, DC 20005



                                            /s/ Edward M. Wenger
                                            Attorney




                                        3
